399 F.2d 303
UNITED STATES of America, Plaintiff and Appellee,v.Michael George FERRIS, Defendant and Appellant.
No. 22827.
United States Court of Appeals Ninth Circuit.
Aug. 14, 1968, Rehearing Denied Oct. 4, 1968.

Hermann E. Lorenz, Jr.  (argued), Sacramento, Cal., for appellant.
William Shubb (argued), John P. Hyland, U.S. Atty., Sacramento, Cal., for appellee.
OPINION
Before CHAMBERS, HAMLEY and JERTBERG, Circuit Judges.
PER CURIAM:


1
Ferris, charged with bank robbery, apparently could have had a trial months ago, but he prefers to sit in jail in Sacramento and litigate about the amount of bond fixed: $10,000.


2
We find a solid basis in the record for the trial court's determination.  While Ferris is presumed to be innocent, he is charged with a very serious crime.


3
We suggest that the trial court proceed with the trial at the earlist practical date.  We know the trial court is an exceedingly busy one, but the court's business is not the reason for the delay here.


4
Order affirmed.